MAINE SUPREME JUDICIAL COURT                                                       Reporter of Decisions
Decision: 2016 ME 33
Docket:   Som-14-101
Argued:   November 6, 2014
Decided:  February 18, 2016

Panel:        SAUFLEY, C.J., and MEAD, GORMAN, JABAR, and HJELM, JJ.*
Majority:     SAUFLEY, C.J., and GORMAN, JABAR, and HJELM, JJ.
Dissent:      MEAD, J.


                                     SOMERSET COUNTY

                                                   v.

                            DEPARTMENT OF CORRECTIONS

HJELM, J.

        [¶1] This case calls for us to construe legislation that bears on a financial

dispute between Somerset County and the former State of Maine Board of

Corrections. The County receives income generated by boarding federal prisoners

at the Somerset County Jail (SCJ), and that income is used to support the jail

budget. When the County received more federal boarding revenue than anticipated

during fiscal year (FY) 2013, it then—without consulting with or receiving

approval from the Board—applied a portion of that surplus income to debt service

for the cost to construct the SCJ facility. In response, the Board, which had

statutory authority to establish and amend most aspects of the counties’

correctional services budgets, correspondingly reduced the amount of the County’s

   *
      Silver, J., sat at oral argument and participated in the initial conference but retired before this
opinion was adopted.
2

corrections funding from other sources. The County appealed that agency action to

the Superior Court (Somerset County, Alexander, J.), which concluded that

controlling legislation did not authorize the Board to adjust payments to the

County as a result of the County’s unauthorized use of surplus federal boarding

income.   On this appeal filed by the Board, we vacate the Superior Court’s

judgment and remand for entry of judgment in favor of the Department of

Corrections (DOC) as the party substituted for the Board.

                        I. SUBSTITUTION OF PARTIES

      [¶2] We first address the justiciability of this action. During the pendency

of this appeal, the State of Maine Board of Corrections was abolished.

See P.L. 2015, ch. 335 (emergency, effective July 12, 2015) (codified in scattered

sections of 1 M.R.S., 4 M.R.S., 5 M.R.S., 14 M.R.S., 30-A M.R.S., and

34-A M.R.S.). At our direction, counsel for the County and for the Board filed

memoranda addressing the question of whether, in light of that legislative

development, the County’s claim remained justiciable. Based on those filings, we

then gave the County an opportunity to file a motion that would bring into this

action an existing entity to substitute for the Board, which no longer exists.

See M.R. Civ. P. 25(c); M.R. App. P. 10.

      [¶3] The County filed a motion to substitute DOC for the Board, arguing

that many of the responsibilities held by the Board, including some of the financial
                                                                                    3

management of the county jail system, were transferred to DOC, and so DOC

became the proper entity in this financial dispute to stand in the Board’s shoes.

The County supported its motion with an affidavit executed by Sagadahoc County

Sheriff Joel A. Merry, who had been a member of the Board since 2014 and was

serving as its Chair when it ceased to exist in July 2015. In his affidavit, Sheriff

Merry certified that as the Board wound up its financial responsibilities, it prepared

a final report of its remaining funds as of June 30, 2015. Sheriff Merry stated that

the report, which he appended to his affidavit, “reflects a FY2014 carry forward of

$560,884 for the anticipated expenditure to Somerset County for FY2013, which

[the Board] understood could be distributed, depending upon the result of the

pending litigation.” The sum of $560,884 is the combined amount in dispute in

this action and a companion case that raises the same issues. See infra n.6.

      [¶4]   DOC filed a memorandum in opposition to the County’s motion,

disputing the County’s assertion that the Board created the reserve referenced in

Sheriff Merry’s affidavit and contending that the financial provisions in the

legislation abolishing the Board did not allow any fiscal room to satisfy the

County’s claims if the County were successful here.
4

        [¶5] Although the record creates some measure of ambiguity,1 we cannot

disregard Sheriff Merry’s sworn assertion that funds from the Board’s budget were

earmarked to pay the County if we were to hold that the Board erred by

withholding money otherwise due to the County.                          Further, pursuant to the

legislation that abolished the Board, the money in the Board’s budget was to be

carried forward to the County Jail Operations Fund General Fund account

administered by DOC. P.L. 2015, ch. 335, §§ 22, 23, 29 (codified at 34-A M.R.S.

§§ 1208-B, 1210-D (2015)). Although the new legislation generally prescribes the

way DOC is to use that money, see P.L. 2015, ch. 335, § 23 (codified at

34-A M.R.S. § 1210-D), it does not affirmatively foreclose the creation of the

reserve fund described in Sheriff Merry’s affidavit.

        [¶6] The record therefore is sufficient for us to determine that the process by

which the Board was eliminated preserved the justiciability of this action.

According to Sheriff Merry’s affidavit, money that would be used to satisfy a

judgment was set aside to DOC. Because DOC thereby was given the role of the

responsible party in the event the County were to prevail here, DOC may be

properly substituted for the Board. Cf. Skolnick v. Kerner, 435 F.2d 694, 695

(7th Cir. 1970) (holding that “a pending suit, even if properly instituted against an

    1
       That ambiguity is created by a second affidavit executed by Sheriff Merry, submitted by DOC in
support of its opposition to the County’s motion, in which he qualified some of the statements he made in
the first affidavit.
                                                                                                       5

existing governmental agency, [must] abate when the agency dissolves without a

successor assuming its powers and functions.”).                      Accordingly, we grant the

County’s motion and substitute DOC for the Board as the defendant and appellant

in this action.

                                       II. BACKGROUND

        [¶7] The facts are not in material dispute. In 2008, the Legislature created

the Board of Corrections to oversee Maine’s coordinated corrections system. P.L.

2007, ch. 653, part A, § A-30 (emergency, effective Apr. 18, 2008); 34-A M.R.S.

§§ 1801-1807 (2013).2 One of the Board’s functions was to “[r]eview, amend if

necessary and adopt the correctional services expenditures in each county budget

under Title 30-A, section 710.” 34-A M.R.S. § 1803(1)(A). In 2012, the County

submitted its proposed SCJ budget for FY 2013 to the Board, which approved a

total budget of $6,805,069. The approved expenses did not include debt service

for the County’s new jail facility.

        [¶8] The SCJ budget was funded primarily through three sources. First, the

County itself was to pay $4,863,215 from taxes assessed and collected from local




   2
     Several of these sections have since been amended and other sections have been added. Of those
modifications, among the most significant, for purposes of this case, can be found at P.L. 2013, ch. 598,
§§ 8-10, 12-22, 27, 41 (effective May 1, 2014) and P.L. 2015, ch. 335 (emergency, effective July 12,
2015) (abolishing the Board of Corrections). Although many of the statutes cited in this opinion have
undergone significant changes, all citations are to statutes in effect at the time these issues arose.
6

municipalities. See 30-A M.R.S. § 701(2-A) (2012).3 Second, the County was to

receive $1,131,768 from the State Investment Fund, which consists of money

appropriated from State General Fund accounts and Other Special Revenue Funds

accounts. See 34-A M.R.S. §§ 1805(1), (3). Third, the budget was supported with

estimated revenue of $450,960 that the County expected to receive from the United

States Marshals Service to board federal prisoners at the SCJ.4                             The record

indicates that this was the total amount of federal boarding revenue that the County

expected to receive in FY 2013, based on the amount of income actually received

during the previous fiscal year.

        [¶9] On July 31, 2012, the Board approved payment of $560,833 to the

County, which constituted the State Investment Fund disbursement for the first two

quarters of FY 2013.

        [¶10] When the second quarter of FY 2013 ended, the County had already

received $660,259 in federal prisoner boarding revenue. Because this amount

substantially exceeded the amount of federal revenue that the County expected to

receive for the entire fiscal year, on January 2, 2013, the County Commissioners

    3
      This statute was amended in a way that is not pertinent to this case effective July 1, 2013, see P.L.
2011, ch. 431, § 1, and underwent subsequent amendments before it was repealed and replaced by P.L.
2015, ch. 335 §§ 9, 11 (emergency, effective July 1, 2015) (codified at 30-A M.R.S. § 701(2-C) (2015)).
Additionally, the amounts of funding designated by statute differ from the corresponding amounts
referenced in the record. Although these discrepancies are not explained in the record, they are not
material to the issues presented on appeal.
    4
      By contract, the Marshals Service pays the County $90 as the daily board fee for each federal
prisoner and $22.50 per hour for transportation.
                                                                                                    7

passed Resolution 13-007, which directed how federal prisoner boarding revenue

in excess of the originally anticipated amount of $450,960 would be used. Under

the Resolution, twenty-five percent of that surplus would be transferred into a

dedicated Jail Capital Improvement Fund, and the remaining seventy-five percent

would be applied to the County’s jail debt service. Resolution 13-007 was made

retroactive to July 1, 2012, which was the starting date for FY 2013. The County

did not seek or obtain approval from the Board for this disposition of surplus

federal boarding revenue.

       [¶11]      The County submitted a financial report to the Board for

January 2013, showing that it had applied federal boarding receipts of $445,547 to

the Jail Capital Improvement Fund and the SCJ debt as authorized by the

Resolution.5 The County then requested its third and fourth quarter disbursements

for FY 2013 from the Board. At a meeting held in March 2013, the Board deferred

any decision on the County’s request until it could consider whether the requested

disbursements would be affected by the County’s use of the surplus federal

prisoner boarding revenue under the Resolution. During this period of time in




   5
     In documents reflecting federal boarding revenue, the County presented this amount as a loss for
January 2013 even though the County in fact received federal boarding revenue for that month. Creating
a negative figure was the accounting mechanism the County employed to change the use of federal
boarding revenue that was approved by the Board in the FY 2013 budget to the use prescribed by
Resolution 13-007.
8

February and March 2013, the Board received projections forecasting a State

Investment Fund deficit of between approximately $725,000 and $965,000.

        [¶12] At a meeting held on April 3, County representatives argued to Board

representatives that the County was entitled to apply surplus federal boarding

revenue toward its jail debt service without the Board’s approval. After that

meeting, the Board provided the County with a further opportunity to submit

additional argument or supporting material.                 County representatives did not

respond, and on April 23 the Board voted to withhold the third quarter State

Investment Fund disbursement of $280,442 that was due to the County under the

original budget.6 Three days later, the Board sent a letter to the County explaining

its position that under Maine law, payments from the State Investment Fund can be

used only for correctional services approved by the Board; that the County’s use of

surplus federal prisoner boarding revenue was effectively an unauthorized use of

State Investment Fund money; and that the Board was therefore foreclosed from

disbursing the third quarter payment. The Board further explained that if it were to

release that payment to the County, it would not be administering “a coordinated

correctional system that demonstrates sound fiscal management” as was required

by statute. See 34-A M.R.S. § 1801(1).

    6
     According to the Superior Court’s order, the Board also withheld the fourth quarter disbursement
from the State Investment Fund and the County filed a Rule 80C appeal from that decision. By
agreement of the parties, that separate action has been stayed pending resolution of the case at bar.
                                                                                                         9

        [¶13] Pursuant to 34-A M.R.S. § 1803(9), 5 M.R.S. §§ 11001 and 11002

(2014), and M.R. Civ. P. 80C, the County appealed to the Superior Court, which

vacated the Board’s decision to withhold the third quarter State Investment Fund

disbursement. From that judgment, the Board filed a timely appeal.7

                                         III. DISCUSSION

        [¶14] “When the Superior Court acts in an intermediate appellate capacity

pursuant to M.R. Civ. P. 80C, we review the [administrative agency’s] decision

directly for errors of law, abuse of discretion, or findings not supported by

substantial evidence in the record.”                 Merrill v. Me. Pub. Emps. Ret. Sys.,

2014 ME 100, ¶ 13, 98 A.3d 211 (quotation marks omitted). “The party seeking to

overturn the Board’s decision bears the burden of persuasion on appeal.”

Id. (quotation marks omitted).              To determine if the Board had the statutory

authority to amend the County’s allocation of State Investment Fund money in

response to the County’s use of surplus federal revenue under Resolution 13-007,

we first examine the statutes that governed the Board’s role in financial matters


   7
      The Board argues that the County is not entitled to relief on appeal because it failed to exhaust its
administrative remedies. We find no merit to this contention. The claimed failure is based on the
County’s apparent choice not to present further argument when the matter was pending before the Board
in April 2013. The County, however, had made its position known to the Board, which thereby was in a
position to consider and act on it. Cf. Carrier v. Sec’y of State, 2012 ME 142, ¶ 18, 60 A.3d 1241
(“Issues not raised at the administrative level are deemed unpreserved for appellate review.” (quotation
marks omitted)). Further, the Board does not point to an established or settled procedure that required the
County to take action of some sort. Because the County was an active participant in the agency process
and conveyed its position for the Board’s consideration, we decline to attach significance to the County’s
lack of response to the Board’s isolated ad hoc invitation.
10

pertinent to county jails, and we then apply those statutes to the parties’ specific

dispute.

A.    Statutory Overview of the Coordinated Corrections System

      [¶15] The Board served as the comprehensive and integrated management

authority over “a coordinated correctional system” of local facilities and programs.

34-A M.R.S. § 1801(1). The express statutory purpose of the Board was “to

develop and implement a coordinated correctional system that demonstrates sound

fiscal management, achieves efficiencies, reduces recidivism and ensures the safety

and security of correctional staff, inmates, visitors, volunteers and surrounding

communities.” Id. To allow the Board to discharge these responsibilities, the

Legislature gave the Board considerable breadth of responsibility and authority. In

areas aside from financial management, the Board’s responsibility and authority

included determining how individual correctional facilities were to be used

(including whether a facility will be downsized or even closed); promulgating

standards for a number of correctional practices, including those affecting the

treatment of inmates with mental illnesses; implementing a certificate-of-need

process to determine whether correctional construction projects could proceed; and

receiving and reviewing recommendations from many sectors and stakeholders

regarding   “the     delivery   of   state   and   county   corrections   services.”

Id. § 1803(2)-(6).
                                                                                   11

      [¶16] Significant to this case, the Legislature also empowered the Board to

comprehensively oversee and control the finances of county correctional facilities.

In order to achieve the goal of developing and implementing a “system that

demonstrates sound fiscal management,” id. § 1801(1)(C), the Board was required

to create “a plan to achieve systemic cost savings and cost avoidance” through

operational efficiencies, id. § 1803(1). As part of this grant of authority, the Board

was required to “[r]eview, amend if necessary and adopt the correctional services

expenditures in each county budget.” Id. § 1803(1)(A). The Board also was

responsible for identifying and approving “cost-saving agreements and

efficiencies” to reduce expenses and share resources. Id. § 1803(5)(A). Further,

the Board had the administrative responsibility to submit to the Governor a budget

for the State Investment Fund, which was one of the two primary sources of capital

used to operate the correctional services it oversaw. Id. §§ 1803(5)(E), 1805. As

is clear from the Legislature’s broad and multi-layered grant of power and

authority, the Board had a comprehensive level of control over local correctional

budgets.

      [¶17]   By statute, there were two principal categories of funding that

financed the coordinated correctional system: money collected by counties from

municipalities pursuant to 30-A M.R.S. § 701(2-A), and the State Investment Fund

created in 34-A M.R.S. § 1805.
12

         [¶18]   To generate the first of these funding sources, each county was

required to collect a fixed amount from local municipalities.                          30-A M.R.S.

§ 701(2-A).       Counties were then required to use those municipal funds for

“correctional services, excluding debt service.”                  Id.    As defined by section

701(2-A), the term “‘correctional services’ include[d] the management services,

personal services, contractual services, commodity purchases, capital expenditures

and all other costs, or portions thereof, necessary to maintain and operate

correctional services.”8 The express terms of section 701(2-A) made this definition

applicable only to that subsection.

         [¶19] Because counties were prohibited from paying “debt service” with the

municipal funds collected pursuant to section 701(2-A), counties had to pay jail

construction debt from other revenue or funds. To retire county jail debt that

existed as of July 1, 2008, which is the date the Board came into existence,

30-A M.R.S. § 701(2-B) (2012) required counties to collect taxes from

municipalities separately from funds collected under section 701(2-A).




     8
     This statute was amended in 2013 so that “county jail debt” became excluded from the definition of
“correctional services,” instead of “debt service” being a type of correctional service to which the
municipal funds may not be applied. See P.L. 2013, ch. 598, § 3 (effective May 1, 2014) (codified at
30-A M.R.S. § 701).
                                                                                                      13

        [¶20] Title 30-A M.R.S. § 924 (2012)9 specified the ways that counties were

required to use unencumbered funds that remained at the end of a fiscal year. As

pertinent here, subsection 924(3) required—as it does now—that surplus

“[c]orrectional services funds” be used only for “corrections services,” in contrast

with surplus funds in other accounts, which were not subject to that type of

restriction. Although the Legislature defined “correctional services” in section

701(2-A), it did not define the terms “correctional services funds” or “corrections

services” as used in section 924. The definition of “correctional services” found in

section 701(2-A) was confined to that subsection and did not apply to the same

phrase in section 924, leaving the phrase undefined in that setting. See Aydelott v.

City of Portland, 2010 ME 25, ¶ 12, 990 A.2d 1024.

        [¶21] The second of the two principal funding categories was the State

Investment Fund, which had two sources: money appropriated from the State’s

General Fund, and accounts that made up “Other Special Revenue Funds,” which

contained money credited from several specific sources and money otherwise

designated for use in the State Investment Fund. 34-A M.R.S. § 1805(1), (3). The

purpose of the State Investment Fund was to supplement the municipal funds

collected by counties pursuant to section 701(2-A), in order “to support the actual


   9
    Section 924 has since been amended, see P.L. 2013, ch. 16, § 10 (effective Oct. 9, 2013) (codified at
30-A M.R.S. § 924 (2014)), but the amendment does not affect this appeal.
14

costs of corrections” that were approved by the Board and the Legislature.

34-A M.R.S. §§ 1803(5)(A), (E), 1805(2). Because the amount of the counties’

payments into the coordinated correctional system was fixed, the State was

responsible for providing additional money, including increases over time, needed

to finance the system.

B.    Application of Statutes to Federal Boarding Revenue

      [¶22]   We now consider the effect of this statutory framework on the

County’s use of surplus federal boarding revenue.

      [¶23] The Board argues that the County did not have the statutory authority

to apply surplus federal boarding revenue to reduce its jail debt. The Board further

contends that when the County did so, the Board was then either required or, as a

discretionary matter, authorized to withhold money that was otherwise due to the

County under the budget it had approved for FY 2013. The County contends that

the Board had no authority to control federal boarding revenue received by the

County.

      [¶24] The statutes governing the financial relationship between the Board

and county jails did not expressly address the use or effect of federal boarding

revenues that counties might have received: federal boarding revenue was not one

of the funding sources specifically described in the statutes governing the

coordinated correctional system, and the statutes did not explicitly mention or
                                                                                                          15

address the permissible uses of that money or the Board’s right to control it.10 The

issue presented here is where federal boarding revenue fit within the overall

financial framework for the coordinated correctional system established by the

Legislature.11

        [¶25] The dispute between the parties is entirely a question of statutory

interpretation. In construing statutes, “our single goal is to give effect to the

Legislature’s intent in enacting the statute.”                     Dickau v. Vt. Mut. Ins. Co.,

2014 ME 158, ¶ 19, 107 A.3d 621. To accomplish this result in the case of a

statute administered by an administrative agency,

        [o]ur first inquiry is to determine de novo whether the statute is
        ambiguous. An ambiguous statute has language that is reasonably
        susceptible of different interpretations. Second, we either review the
        agency’s construction of the ambiguous statute for reasonableness or
        plainly construe the unambiguous statute. We accord great deference
        to the agency’s interpretation if the statute is considered ambiguous,
        but will apply a different interpretation if the statute plainly compels a
        contrary result.

   10
      The only statutory reference to federal boarding revenue was one that removed from the Board
responsibility to establish boarding rates. 34-A M.R.S. § 1803(1)(C) (2013).
   11
       Although the statutes that were in effect at the time relevant to this case do not expressly address
this issue, thereby requiring us to engage in the process of statutory construction, the Legislature
subsequently amended the governing statute to allow counties to retain both federal and state boarding
revenue and allocate it in a way that is similar or identical to the formula set out in Resolution 13-007,
without an offset against the appropriation approved by the Board. 34-A M.R.S. § 1812(4) (2014). After
the events at issue here, the Legislature also enacted a statute giving the Board authority to “curtail funds
as necessary to address shortfalls.” 34-A M.R.S. § 1812(5) (2014). Even though many of these statutes
have been affected by even more recent legislation, because these statutes were not in effect at the time
the Board withheld the County’s appropriation in FY 2013, and because the Legislature did not make
them retroactive, they are not applicable to this action, and we decline to use them as post hoc interpretive
aids to the construction of statutes that were in effect previously. See, e.g., MacImage of Me., LLC v.
Androscoggin Cty., 2012 ME 44, ¶¶ 22-23, 40 A.3d 975.
16


Merrill, 2014 ME 100, ¶ 13, 98 A.3d 211 (quotation marks omitted).

      [¶26] We conclude that under the statutory scheme that governed the fiscal

relationship between the Board and county jail administration, the Board was

authorized to control the disposition of federal boarding revenue for the following

reasons: (1) a detailed examination of the applicable statutes reveals that revenues

generated by boarding federal prisoners constituted “correctional services funds”

and were not subject to the County’s control; (2) when the statutory coordinated

correctional system is viewed at the macro level, the Board was the entity with

ultimate control over county jail funding issues, which would include the use of

federal boarding revenue; and (3) the County’s assertion that the Board had no

control over the use of federal boarding revenue is undermined by the County’s

own agreement to use that revenue as a funding source for the budget that it

submitted to the Board for the Board’s approval. We will examine these three

issues in turn and then review the Board’s actions.

      1.      Federal Boarding Revenue as “Correctional Services Funds”

      [¶27]     First, section 924(3) of title 30-A provided, as it still does,

“Correctional services funds may be expended only for corrections services.”

Federal boarding revenue consists of payments made by a federal agency to

compensate a county for housing, transporting, and otherwise providing for federal
                                                                                                          17

prisoners. Those services are “correctional services” within the plain meaning of

that phrase. Revenues generated by those services were therefore “correctional

services funds” and, under section 924, may have been used only for “corrections

services.”12       The resulting question is whether payments made toward the

construction costs of a jail were expenditures for “corrections services.”

        [¶28] The Legislature did not define the phrase “corrections services” for

purposes of section 924. Because it is susceptible to more than one interpretation,

it is ambiguous. See Merrill, 2014 ME 100, ¶ 13, 98 A.3d 211. It certainly

encompasses the day-to-day support needed to maintain a facility’s population and

to achieve the programmatic objectives of the coordinated correctional system.

However, it also may reasonably be construed more expansively to include

construction of the infrastructure and physical plant that is required for the system

to exist and operate. Under this latter interpretation of section 924, the cost to

build a jail facility would be an expenditure for corrections services.13


   12
       Section 924 addresses the permissible uses of unencumbered funds that remain unspent at the end
of a fiscal year, although the particular provision at issue is not limited in that way. Neither party argues
that the statutory restriction on the use of correctional services funds would arise only at that time.
Further, such a construction would be a difficult one because it would allow counties to avoid the effects
of the restriction simply by disposing of surplus funds at any other time—even moments prior to the end
of a fiscal year, thereby defeating the clear legislative intent of the statute. Therefore, although the
financial transactions relevant to this action did not coincide with the end of a fiscal year, they remain
controlled by the fiscal restriction created in section 924.
   13
      In its assertions about the meaning of section 924, the Board attaches significance to a subsequent
amendment to section 701(2-A), which provides, “Correctional services does not include county jail
debt.” 30-A M.R.S. § 701(2-A) (2014). This contention fails for two reasons. First, in both versions of
section 701(2-A), the Legislature expressly limited the definition to that subsection, and it therefore does
18

        [¶29] Because of the particular nature of the parties’ dispute, however, we

need not specifically determine whether, as a matter of statutory interpretation of

section 924, corrections services expenditures could be interpreted to include

payments toward a jail’s construction cost.                   Regardless of how the statute is

construed, the County’s unilateral application of federal boarding revenue toward

the construction costs of the jail was contravened by the legislative scheme

governing the coordinated correctional system.

        [¶30] If the construction of the jail facility were a type of “corrections

service,” then any use of federal revenue to pay for the construction debt would

have been subject to the Board’s control because pursuant to section 1803(1)(A),

the Board was vested with oversight authority over the counties’ “correctional

services expenditures.” When sections 924 and 1803(1)(A) are read in this way,

the County would not be entitled to dedicate federal boarding revenue to its jail

debt without the Board’s approval. Here, without the Board’s approval—and in

fact over its opposition—the County diverted a portion of a revenue stream that

would have been under the Board’s control. Under this reading of the statute, the

County’s actions would be improper.




not carry over to other statutes, such as section 924. Second, we decline to engage in the logical fallacy
of attempting to discern the Legislature’s intention underlying an earlier version of a statute through the
lens of subsequent changes to that law. See MacImage of Me., LLC, 2012 ME 44, ¶¶ 22-23, 40 A.3d 975.
                                                                                                  19

        [¶31]    Alternatively, if the construction of the county jail were not a

“corrections service” within the meaning of section 924, then that statute would

have barred the County from using federal boarding revenue to pay for the

construction, because that revenue, comprising “[c]orrectional services funds,”

could have been used only for corrections services. Under this alternative reading

of the statute, such services would not encompass construction costs, and the

County would have misapplied corrections-related funds.

        [¶32] The County argues that the Board did not have statutory authority to

control federal boarding revenue because that money was neither a municipal tax

assessment nor part of the State Investment Fund over which the Board had

express fiscal authority. For several reasons, however, this view is too narrow.

First, pursuant to 30-A M.R.S. § 710(2) (2013),14 the Board had authority to

“review, amend if necessary and approve each county correctional services

budget.” The plain language of this statute created a grant of authority that was not

limited to the mere use of budgeted funds but included other aspects of a budget,

including revenue. Second, it would make little sense to limit the fiscal authority

of the Board, which had the primary authority over the coordinated correctional

system, to controlling expenditures without the ability to reach the corresponding

   14
      Section 710(2) was later amended and repealed. See P.L. 2013, ch. 598, § 6 (effective May 1,
2014) (codified at 30-A M.R.S. § 710 (2014)); see also P.L. 2015, ch. 335 § 14, repealing section 710
(emergency, effective July 1, 2015).
20

essential feature of a budget, namely, income.       We cannot conclude that the

Legislature gave the Board responsibility to ensure “sound fiscal management” of

the coordinated correctional system, 34-A M.R.S. § 1801(1), with authority

extending to only one side of the balance sheet.

      [¶33] Additionally, under the County’s analysis, it would have been entitled

to use federal boarding revenue for any purpose and still incur costs to maintain

federal prisoners, which then would have had to be subsidized by the State

Investment Fund. We find it unlikely that the Legislature intended such a result

when it established the coordinated correctional system administered by the Board.

      2.     Overall Role of the Board in Financial Governance of County Jails

      [¶34] Second, because the statutes that were in effect when this dispute

arose did not provide clear guidance about the use and effect of federal boarding

revenue, we place particular weight on the overall statutory structure that governed

the coordinated correctional system. The broad view of that statutory scheme

reveals the Legislature’s intent to vest the Board with a comprehensive level of

control over the finances of county jails. As the Legislature itself characterized the

arrangement, the correctional system was a “coordinated” one.           34-A M.R.S.

§ 1801(1). Although the Board and the counties were constituents, the system was

a unified one, and the Board served as the central, unifying element. The system’s

cohesiveness would have been diminished if counties were to operate
                                                                                    21

independently on financial matters that bore directly on corrections. Such financial

matters were within the express grant of power to the Board and were fundamental

to the operation of the coordinated system.

      3.     The County’s Submission of Federal Boarding Revenue to the
             Board’s Control

      [¶35] Finally, the County’s assertion that the Board had no authority to

“count[] or control[]” federal boarding revenue is undermined by the County’s own

agreement to include that money in the proposed budget it submitted to the Board

for the Board’s approval.     In the proposed FY 2013 budget that the County

presented to the Board, the County proposed to use all of that fiscal year’s

anticipated federal boarding revenue to pay expenses included in the corrections

budget that the Board was authorized to approve and control.             This plainly

demonstrates that, contrary to its present assertion, the County itself treated federal

boarding revenue as a funding source controlled by the Board.

      4.     The Board’s Actions

      [¶36] For these reasons, the Board correctly concluded that the County

acted outside of its legal authority by using surplus federal boarding revenue for

purposes that the Board had not approved. Based on this determination, the Board

declined to make the third quarter disbursement from the State Investment Fund,

thereby effectively amending the County’s corrections budget. Pursuant to section
22

1803(1)(A), the Board was fully authorized to “amend if necessary and adopt the

correctional services expenditures in each county budget.” We afford deference to

the Board’s determination that it was “necessary” to withhold payment.

34-A M.R.S. § 1803(1)(A); see also id. § 1801(1) (charging the Board with the

responsibility of developing and implementing a “system that demonstrates sound

fiscal management”); Merrill, 2014 ME 100, ¶ 13, 98 A.3d 211 (stating that

agency action is reviewed for an abuse of discretion).

      [¶37] The record supports that determination. As a general matter, the

Board was entitled to determine that when the County used surplus correctional

revenues for debt service rather than for needs addressed in an established

corrections budget, it was necessary to amend the budget and correspondingly

reduce the amount of financial support that the Board had agreed to provide.

Additionally, when the County unilaterally allocated surplus correctional services

funds to its own objectives, the actual financial demands of the state-wide

coordinated correctional system had placed pressure on the budget, and in fact the

Board anticipated that the system’s existing funding would be insufficient to cover

the FY 2013 budget. Given these circumstances, the Board was warranted in

determining that it was “necessary” to adjust the amount of appropriations from

other sources for the County’s corrections budget.
                                                                                23

      [¶38] The County further argues that the Board abused its discretion when it

failed to disburse amounts otherwise due from the State Investment Fund, because

the Board did not withhold appropriations from any other county. The County also

points to the Board’s willingness to make a quarterly payment to another county

that the Board characterized as a “team player,” even if the payment exceeded that

county’s actual needs.      Somerset County, however, created a unique situation

because it diverted correctional funds that, if used in a way that was within

statutory parameters, would have reduced its need for payments from the

State Investment Fund. Regardless of whether the Board properly decided to make

State Investment Fund disbursements to other counties, we conclude that the Board

acted within its authority when it took action affecting the disbursement otherwise

due to Somerset County.

                                 IV. CONCLUSION

      [¶39] We therefore hold that the Board did not err when it refused to make

the third quarter State Investment Fund payment based on its determination that the

action was necessary to offset the County’s unauthorized application of federal

boarding revenue to jail construction debt service.

      The entry shall be:

                   The Department of Corrections is substituted for
                   the Board of Corrections.
24

                   Judgment vacated. Remanded to Superior Court
                   for entry of judgment in favor of the Department
                   of Corrections.




MEAD, J., dissenting.

      [¶40] I respectfully dissent. I do not disagree with the Court’s discussion of

the history and statutes relating to the establishment of the State Board of

Corrections. I agree also with the Court’s statement of the central issue raised in

this matter: “The issue presented here is where federal boarding revenue fit within

the overall financial framework for the coordinated correctional system established

by the Legislature.” Court’s Opinion ¶ 24. I agree that the answer turns on

questions of statutory interpretation. Court’s Opinion ¶ 25.

      [¶41] The legislative record is abundantly clear that the motivation behind

the creation of the Board of Corrections was to reap the benefits afforded by

centralized administration of the correctional services rendered by the state’s

fifteen county jails, each of which was previously required to administer its own

incarceration, pretrial detention, and transport services. The Board was vested

with broad authority to develop goals and processes to accomplish cost savings

while serving overarching correctional objectives.
                                                                                    25

      [¶42] Maine’s criminal justice system requires the availability of short-term,

local detention facilities. Each county jail has historically provided these services

with little or no collaboration or communication with other county jails offering

identical services. As jail costs have risen, counties have struggled to shoulder

onerous financial burdens. As the Court points out, the Board of Corrections was

the Legislature’s response to the need to reconfigure the county jail system.

Court’s Opinion ¶ 15.

      [¶43] Several counties undertook to modernize their aging jail facilities

prior to the creation of the State Board of Corrections and incurred substantial

construction debt in the process. Although the record is less than clear, it can fairly

be inferred that Somerset County significantly overbuilt its new county jail with a

clear intent to recoup construction costs by using its surplus capacity to house

inmates from courts of other jurisdictions (principally the federal courts) and apply

the boarding fees to retirement of the construction debt. The boarding capabilities

of the Somerset County Jail create a quasi-proprietary income-generating

mechanism for the County.

      [¶44] In April 2015, the Board of Corrections withheld the previously

authorized disbursement due to Somerset County from the State Investment Fund

after having been advised that Somerset County directed $445,547 in surplus

federal boarding revenues to its Jail Capital Improvement Fund and existing jail
26

debt. The Board predicated its action upon the assertion that federal boarding

revenues fell within its exclusive purview and authority.

          [¶45] Through the approach it took, the Board of Corrections overstepped

its statutory authority and effectively appropriated these proprietary boarding fees.

The Board treated the federal boarding revenues as though they were assets of the

State Board of Corrections Investment Fund as established by 34-A M.R.S. § 1805

(2013).15 For all of its forward thinking and planning, Somerset County’s reward

was to have its earmarked debt-reduction funds diverted and replaced with the

Board’s disheartening suggestion that it seek debt reduction funds through yet

another tax on the residents of Somerset County. I do not believe the Legislature

intended such a result, and I believe the plain language of the statute provided

otherwise.

          [¶46] The Board’s broad grant of authority established by 34-A M.R.S.

§ 1803 (2013) was clearly directed to the objectives of obtaining cost savings and

encouraging efficiency within the county jails while accomplishing the jails’ core

responsibility to house prisoners and pretrial detainees from the state judicial




     15
      Title 34-A M.R.S. § 1805(3) (2013) designated sources of funds for the Investment Fund. It did not
provide for boarding fees to be incorporated into the fund. Title 34-A M.R.S. §§ 1801-1807 were
repealed by P.L. 2015, ch. 335, § 27 (emergency, effective July 12, 2015).
                                                                                                        27

system.16       No language appeared anywhere within title 34-A, chapter 1,

subchapter 5 suggesting that the Board was created to address any aspect of

boarding federal detainees. Indeed, the only mention of federal detainees was

found at 34-A M.R.S. § 1803(1)(C), which clearly provided that the Board had no

role in setting boarding rates for federal inmates.17                      Accordingly, the word

“corrections” and the phrases “correctional services” and “correctional services

funds,” 34-A M.R.S. §§ 1801-1806 (2013), must be viewed in the context of the

jails’ duty to house inmates committed by the courts of the State of Maine. Thus,

the revenue stream received by the county for housing detainees committed by the

federal courts or courts of foreign jurisdictions was outside the scope of authority

of the Board of Corrections.

        [¶47] The Court invokes 30-A M.R.S. § 924(3) (2012), which provided in

part that “[c]orrectional services funds may be expended only for corrections

services,”18 for the proposition that


   16
       The county jails were and are under no legal obligation to accept detainees from any jurisdiction
other than the State of Maine.
   17
       Title 34-A M.R.S. § 1803(1)(C) (2013) provided: “[T]he board is charged with the following
responsibilities and duties. . . . [e]stablish[ing] boarding rates for the coordinated correctional system,
except boarding rates for federal inmates.”
   18
       Section 924 governed unencumbered surplus funds remaining at the end of a fiscal year. It
provided, in part:

        If not used for [designated higher priority] purposes, any remaining surplus funds may
        not be expended but must be retained as working capital for the use and benefit of the
        county except that correctional unencumbered surplus may not lapse to the county’s
28

          [f]ederal boarding revenue consists of payments made by a federal
          agency to compensate a county for housing, transporting, and
          otherwise providing for federal prisoners. Those services are
          “correctional services” within the plain meaning of that phrase.
          Revenues generated by those services were therefore “correctional
          services funds” and, under section 924, may have been used only for
          “corrections services.”

Court’s Opinion ¶ 27.

          [¶48]    I respectfully disagree with the Court’s reasoning.                    The act of

housing, feeding, and transporting federal prisoners while they are in custody may

arguably be considered to be providing correctional services. However, the fact

that a county receives contracted fees in return for those services that may, or may

not, reflect the out-of-pocket value of such services, does not ipso facto establish

that those monies are “correctional services funds.” Indeed, common usage would

suggest that correctional services funds are those funds expended by the

correctional facility, not the incoming funds that might, in the absence of the

recently enacted statute, be applied to other noncorrectional debts or obligations of

the governmental entity.19


          noncorrectional fund balance but must be carried forward as the county or regional jail
          authority correctional services fund balance. Correctional services funds may be
          expended only for corrections services.

30-A M.R.S. § 924(3) (2012). Neither section 924, nor any portion of former title 34-A, chapter 1,
subchapter 5 defined “correctional services funds.”
     19
       The Court opines that the Board had authority over funding sources as well as expenditures.
Court’s Opinion ¶ 32. I respectfully disagree. Section 1803(1)(A) provided that the Board’s authority
was limited to the following action: “Review, amend if necessary and adopt the correctional services
                                                                                                          29

        [¶49] The Court correctly notes that Somerset County included federal

boarding revenues in its budget request to the Board, and the Board based its

funding allocations to the County based upon that budget request.                                  Court’s

Opinion ¶ 35. This action by the County would suggest that it accepted the notion

that the Board had the authority to consider federal boarding revenues in allocating

funding grants to the county jails. In the middle of fiscal year 2013, however, the

County apparently changed its position regarding the Board’s authority over

federal boarding revenues. While this midstream change of policy is clearly not

conducive to positive inter-governmental relations, the fact remains that past

practice, or past positions expressed, cannot create legal authority in the face of

contradictory statutory provisions.20                Stated otherwise, governmental entities

cannot create authority, or erase authority, merely by establishing a practice or

policy.



expenditures in each county budget under Title 30-A, section 710.” 34-A M.R.S. § 1803(1)(A) (2013)
(emphasis added).
   20
        Paradis v. Town of Peru, 2015 ME 54, ¶ 8, 115 A.3d 610 (“Administrative bodies . . . are statutory
in nature and can only have such powers as those expressly conferred on them by the Legislature, or such
as arise therefrom by necessary implication to allow carrying out the powers accorded to them.”
(quotation marks omitted)); Molasses Pond Lake Ass’n. v. Soil & Water Conservation Comm’n,
534 A.2d 679, 681 (Me. 1987) (“[I]t is axiomatic that State agencies may exercise only that power which
is conferred upon them by law.”); MacDonald v. Sheriff, 148 Me. 365, 372, 94 A.2d 555 (1953) (“The
Commission being purely a creature of statute is subject to the rule universally applicable to all bodies
that owe their existence to legislative act. It must look to the statute for its authority.” (quotation marks
omitted)); see also Medellin v. Texas, 552 U.S. 491, 532 (2008) (saying that “‘[p]ast practice does not, by
itself, create power’” in the context of executive action by the President) (alteration in original) (quoting
Dames & Moore v. Regan, 453 U.S. 654, 686 (1981)).
30

      [¶50] The Board of Corrections argues quite properly that the State should

not underwrite the costs of federal prisoners being held in the county jails. This

issue could have easily been addressed, if either party had been so inclined, as part

of the budget review process. The per capita expense for individual inmates could

have been determined, and the budget then reduced by the cost of the number of

federal prisoners anticipated to be housed during the budget term.            Federal

revenues would have been used to pay for federal prisoners; state revenues would

have been used to pay for state prisoners. To the extent that the County realized a

profit on its federal prisoners, that profit could have been directed toward any other

purpose that the Commissioners deemed appropriate and that the law allowed.

      [¶51] In this matter, both parties bear some responsibility for the new jail

funding process devolving into dispute in Somerset County.             The County’s

fundamental change in its approach to the treatment of federal boarding revenues

in the middle of a disbursement cycle signaled a potential crisis in the management

of the State Investment Fund. The Board of Corrections had a powerful tool at its

disposal, however, to address any perceived overages paid to Somerset County—

an adjustment during the next budgeting cycle. The Board’s error in exceeding its

authority by including federal boarding revenues in its computations was

compounded by its unilateral and punitive action of withholding previously

authorized allotments to Somerset County. Although I reach this conclusion upon
                                                                                31

a rationale that differs slightly from that employed by the Superior Court, I am in

full accord with the Superior Court’s finding that the Board acted in excess of its

authority when it withheld payments from the Investment Fund with a stated

purpose to prohibit use of any and all federal prisoner boarding revenues—and

particularly amounts in excess of the budgeted $475,960—for payments on jail

debt or any other corrections-related purpose. I would affirm the Superior Court’s

judgment vacating the decision of the Board of Corrections and remanding the

matter to the Board for further proceedings to determine how the Board’s unmet

obligations for fiscal year 2013 should be addressed.



On the briefs:

      Janet T. Mills, Attorney General, and Andrew L. Black, Asst. Atty. General,
      Office of the Attorney General, Augusta, for appellant State Board of
      Corrections

      Michael Hodgins, Esq., and N. Joel Moser, Esq., Bernstein Shur, Augusta,
      for appellee Somerset County


At oral argument:

      Andrew L. Black, Asst. Atty. General, for appellant State Board of
      Corrections

      Michael Hodgins, Esq., for appellee Somerset County
32

On the motion to substitute party:

        Michael Hodgins, Esq., and Meredith C. Eilers, Esq., Bernstein Shur,
        Augusta, for movant and appellee Somerset County

        Janet T. Mills, Attorney General, and Diane Sleek, Asst. Atty. General,
        Office of the Attorney General, Augusta, for respondent and substituted
        appellant Department of Corrections



Somerset County Superior Court docket number AP-2013-4
FOR CLERK REFERENCE ONLY